Name: Commission Regulation (EEC) No 2919/82 of 29 October 1982 on the corrective amount applicable in Greece in the olive oil sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 10 . 82 Official Journal of the European Communities No L 304/57 COMMISSION REGULATION (EEC) No 2919/82 of 29 October 1982 on the corrective amount applicable in Greece in the olive oil sector sion compensatory amounts ; whereas in the interests of sound management it should be laid down that those rules are to apply where required to the appro ­ priate measures referred to above ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , HAS ADOPTED THIS REGULATION : Article 1 For the purposes of this Regulation, 'corrective amount' means the amount applicable to olive oil falling within subheadings 1 5.07 Ala) and 1 5.07 A II of the Common Customs Tariff put up in immediate packing of a net capacity of five litres or less in trade between Greece and the other Member States and between Greece and third countries . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 5/81 of 1 January 1981 laying down the general rules for the system of accession compensatory amounts for olive oil ('), and in particular Article 7 thereof, Whereas Council Regulation (EEC) No 1414/82 (2) fixed one and the same intervention price for olive oil for both Greece and the other Member States ; whereas the accession compensatory amounts therefore no longer apply from 1 November 1982 ; Whereas, pursuant to Article 1 1 of Council Regulation No 136/66/EEC of 22 September 1966 on the estab ­ lishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (4), consumption aid is granted for olive oil produced and marketed within the Community ; whereas, pursuant to Article 68 of the Act of Accession of Greece, the Community aid in question is to be progressively introduced in Greece over the transi ­ tional period ; whereas during this period there thus remains a difference between the levels of aid granted in Greece and in the other Member States ; whereas, as long as accession compensatory amounts were appli ­ cable in trade , they were corrected by the difference in the aid ; whereas, following the abolition of accession compensatory amounts and in the absence of appro ­ priate measures , the market in olive oil in small containers is liable to suffer serious disturbance ; whereas there is a danger that this situation will continue until the consumption aids are aligned ; whereas the difference between the aids should there ­ fore be made up by applying an equivalent amount in trade in olive oil in small containers between Greece and the other Member States and between Greece and third countries ; Whereas Commission Regulation (EEC) No 52/81 (*) lays down detailed rules for the application of acces ­ Article 2 The corrective amount to be applied in trade between Greece and the other Member States shall be equal to the difference between the consumption aid applicable in Greece and that applicable in the other Member States. Article 3 1 . In trade between Greece and the other Member States the corrective amount shall be charged on imports and granted on exports by Greece. 2. The corrective amount mentioned in Article 1 shall be added to the import levy and export refund in trade between Greece and third countries in olive oil falling within subheadings 1 5.07 Ala) and 1 5.07 A II of the Common Customs Tariff put up in immediate packing of a net capacity of five litres or less . 3 . The corrective amount applicable shall be that in force on the day of import or export . (') OJ No L 1 , 1 . i . 1981 , p . 8 . 0 OJ No L 162, 12 . 6 . 1982, p . 9 . Article 4 (3) OJ No L 172, 30 . 9 . 1966 , p . 3025/66 . (4) OJ No L 162, 12 . 6 . - 1982, p . 6 . O OJ No L 4, 1 . 1 . 1981 , p . 30 . 1 . The detailed rules for the application of the corrective amount shall be those laid down in Regula ­ No L 304/58 Official Journal of the European Communities 30 . 10 . 82 'Montant correcteur (rÃ ¨glement (CEE) n ° 2919/82) ... (date d'acceptation de la declaration d'exportation)', ' Importo correttivo (regolamento (CEE) n . 2919/82) . . . (data di accettazione della dichiarazione di esporta ­ zione)', tion (EEC) No 52/81 . However, the entry to be 'made in the Community transit document pursuant to Article 7 ( 1 ) of the said Regulation shall be one of the following : 'Corrective amount (Regulation (EEC) No 2919/82) . . . (date of acceptance of the export declaration)', Correctiebedrag (Verordening (EEG) nr. 2919/82) ... (datum van aanvaarding van de uitvoeraangifte)'. 'KorrektionsbelÃ ¸b (forordning (EÃF) nr . 2919/82) ... (dato for antagelse af udfÃ ¸rselsangivelse)', 2 . The corrective amount shall be fixed by the Commission .'Korrektivbetrag (Verordnung (EWG) Nr. 2919/82) ... (Datum der Annahme der Ausfuhranmeldung)', Article 5 'Ã Ã ¹Ã ¿Ã Ã ¸Ã Ã Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã  ( Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  ( Ã Ã Ã .) Ã ±Ã Ã ¹Ã ¸ . 2919/82 ) . . . (Ã ®Ã ¼Ã µÃ Ã ¿Ã ¼Ã ·Ã ½Ã ¯Ã ± Ã ¬ÃÃ ¿Ã ´Ã ¿Ã Ã¡ ¿ Ã  Ã Ã ·Ã  Ã ´Ã ·Ã »Ã Ã Ã µÃ Ã  Ã ­Ã ¾Ã ±Ã ³Ã Ã ³Ã¡ ¿ Ã )', This Regulation shall enter into force on 1 November 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 October 1982 . For the Commission Poul DALSAGER Member of the Commission